JOINT VENTURE AGREEMENT

    This Joint Venture Agreement (“Agreement”), dated this 18th day of February
2013, is by and between Progaming Platforms Corp., a Delaware corporation, with
offices located at 40 Wall Street, 28th Floor, New York (the “Company”), Zenetek
LLC a Nevada corporation ("Zenetek"), with offices located at 2700 West Coast
Highway, Suite 215, Newport Beach, CA 92660 and offshore location at 62/7/15
Nguyen Dinh Chinh Street, Ward 15, Phu Nhuan District, Saigon, Vietnam. The
Company, Zenetek are sometimes hereinafter referred to individually, as a
"Party" and collectively, as the "Parties."

    WHEREAS, the Company is engaged in the business of developing an online
gaming platform and entering into agreements with online game service providers
in the United States and elsewhere in order to allow licensees to offer games of
skill utilizing the Company's unique, proprietary platform technology (the
"Platform"); and

    WHEREAS, Zenetek LLC is a wholly-owned subsidiary of publicly-traded
Anything Media Technologies Inc., with a diversified group of subsidiary
companies and affiliates engaged in the business, among others, of supplying IT
infrastructure, social media implementation, and other related services to
companies in SE Asia; and
   
    WHEREAS, the Parties desire to enter into this Agreement pursuant to which
the Company will grant Zenetek the right to represent the Company, on an
exclusive basis, during a period of twelve (12) months ("Term") in China,
Singapore, Taiwan, Vietnam, Hong Kong and Indonesia (the "Territories),
utilizing Zenetek's extensive SE Asian business relationships and contacts for
the purposes of entering into one or more joint ventures ("JV") to market the
various applications the Company's proprietary gaming software technology (the
"Platform").

    NOW THEREFORE, the Parties, in consideration of the mutual agreements and
promises set forth herein, agree to enter into this Agreement, as follows:

    1.    Term and Services:    The Parties agree that during the period of
twelve (12) months from the date set forth above (the "Term"), Zenetek shall
represent the Company for the following purposes: (i) facilitating the Company's
ability to enter into two or more JVs and/or other transactions with third
parties that generate revenues for the Company ("JV Transactions"); (ii)
negotiating JV Transactions that integrate the Company's "state-of-the-art"
multiplayer puzzle game into major social media networks within the Territories;
and (iii) negotiating JV Transactions with gaming companies within the
Territories using the Company's Generic patented GER system.

    2.     Conditions Subsequent:    It is expressly understood by and between
the Parties that in order for Zenetek to retain their representation rights
("Rights") on an exclusive basis, they must, within a period of ninety (90)
days, prepare and present an operative business plan satisfactory to the Company
(the "Business Plan"), which shall include potential JV partners. In the event
that the Business Plan is not delivered to the Company within the ninety (90)
day period, unless the Company shall waive this condition in writing for some
additional period, this Agreement, at the Company's election, may determine that
the Agreement shall remain in full force and effect, except that the Company
shall have the right, in its sole discretion, to terminate the Rights on an
exclusive basis but may continue the Rights on a non-exclusive basis.

    3.    Distribution of Revenues:    The Parties hereby agree that net
revenues generated from any JV Transaction shall be distributed thirty-five
(35%) percent to the Company and sixty-five (65%) percent to Zenetek, as they
shall determine.

    4.    Assumption of Costs and Expenses: The Parties agree that all marketing
and related costs and expenses and all engineering costs will be borne solely by
Zenetek, and for which the Company shall have no obligation whatsoever. In
addition, to the extent that Zenetek shall utilize the services of the Company's
engineering and/or other personnel in fulfilling their obligations under this
Agreement, such personnel costs shall be billed by the Company and paid for by
Zenetek under separate subcontracting agreements.
   
    5.    Relationship of the Parties.    The relationship between the Company
and Zenetek is that of independent contractors of the other. Zenetek, their
officers, directors, employees and agents shall, under no circumstances, be
deemed employees, agents or representatives of the Company, nor shall the
Company, its officers, directors, employees and agents shall, under no
circumstances, be deemed employees, agents or representatives of Zenetek.
Neither Party shall have any right to enter into any contract or commitment in
the name of, or on behalf of the other, or to bind the other in any respect
whatsoever without the prior written consent of the other party.
   
    6.    Notices.    Any notice required by this Agreement or given in
connection with it, shall be in writing and shall be given to the appropriate
party by personal delivery, email or recognized overnight services such as
Federal Express, as follows:

    If to the Company, then to:
            Progaming Platforms Corp.
        Attn: Erez Pino, CEO
        1 Boney Ha’ir street
        Tel – Aviv
Israel       
        Email: erez_zino@outlook.com

        If to the Zenetek, then to:
            Zenetek LLC.
            Attn:Robinson To, CEO
            62/7/15 Nguyen Dinh Chinh Street,
            Ward 15, Phu Nhuan District
            Saigon, Vietnam            
            Email: robinson@zenetek.com   

    7.    Confidentiality; Non-Disclosure; Non-Competition:    
    A. In the performance of the Agreement, each Party and its employees, agents
and representatives may have access to private, confidential and/or proprietary
information owned or controlled by the other Party or Parties relating to
equipment, apparatus, programs, software, plans, drawings, specifications and
other data ("Information") and the Information may contain proprietary details
and disclosure. The Parties specifically acknowledge that the Company may, in
the course of this Agreement, be required and/or expected to disclose
proprietary Information regarding its Platform or other Information (the
"Company's Proprietary Information"), which shall remain the exclusive property
of the Company. The receiving Party to the Company's Proprietary Information
shall use the utmost degree of care, which in any event shall not be less that
the same degree of care which the receiving Party uses to protect its own
proprietary and confidential Information, to keep, and have its employees,
agents and representatives keep, confidential any and all Company Proprietary
Information. In keeping therewith, any Party receiving the Company's Proprietary
Information shall not copy or publish or disclose it to others, or authorize or
permit its employees, agents and representatives or anyone else to copy or
publish or disclose the Company's Proprietary Information, without the Company's
prior written consent, which consent can be withheld for any or no reason
whatsoever, except to the extent of the performance by Kaloca or Zenetek of its
duties and obligations under this Agreement . At the termination or expiration
of this Agreement, Kaloca and Zenetek shall return to the Company all copies of
the Company's Proprietary Information. These non-disclosure obligations will not
apply to the Company's Proprietary Information which: (i) becomes generally know
to the public by publication or disclosure by the Company or by any other means
other than a breach of duty by the disclosing Party; (ii) the subject
Information is previously known to the receiving Party; (iii) the subject
Information is a matter of public record; or (iv) the Company's Proprietary
Information is released or ordered to be released pursuant to a judicial or
governmental decree or order.
    B. The Parties further acknowledge and agree that in the event of the breach
or threatened breach of the provisions of Section 7.A above, monetary damages
may be either: (i) difficult to ascertain; or (ii) not sufficient to protect the
Company. As a result, the Parties to this Agreement consent to equitable
remedies that the Company may seek, in addition to any monetary damages that may
be established and proven by the Company.

    8.    Miscellaneous.
    A. No Waiver. The waiver or failure of either Party to exercise in any
respect any right provided in this Agreement shall not be deemed a waiver of any
other right or remedy to which the Party may be entitled.
    B. Entirety of Agreement. The terms and conditions set forth herein
constitute the entire agreement between the parties and supersede any
communications or previous agreements with respect to the subject matter of this
Agreement, with the understanding of the Parties that any rights hereunder shall
be subject to the execution and delivery of the Agreement.
    C. Governing Law. This Agreement shall be construed and enforced according
to the laws of the State of Israel and any dispute under this Agreement must be
brought in this venue and no other.
    D. Any dispute arising under this Agreement shall be subject to and settled
by binding arbitration, to be held in Tel Aviv, Israel, according to the
applicable arbitration rules and regulations then in force in Israel.
    E. Headings. The headings in this Agreement are for convenience only,
confirm no rights or obligations in either party, and do not alter any terms of
this Agreement.

    In Witness Whereof, the Parties have executed this Agreement as of the date
first written above.

PROGAMING PLATFORMS CORP.        ZENETEK LLC.


By: /s/ Erez Zino                                         By: /s/ Robinson
To           
Erez Zino, Chief Executive Officer             Robinson To, Chief Executive
Officer

